PER CURIAM.
Arven Malcom, Jr., appeals the adverse judgment entered by the district court1 in *311his 42 U.S.C. § 1983 action against private and government defendants who Malcom claimed violated his rights with regard to a 1992 state judgment of conviction that was later found to be invalid. Following careful de novo review, we affirm for the reasons provided by the district court. See 8th Cir. R. 47B.

. The Honorable Joseph F. Bataillon, Chief Judge, United States District Court for the-*311District of Nebraska.